PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,966,741
Issue Date: 2021 Apr 2
Application No. 15/822,732
Filing or 371(c) Date: 27 Nov 2017
Attorney Docket No. PT-3793-US-CNT(PH013111) 

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c) filed October 27, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application, by issuance of a Certificate of Correction.  

The petition is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

Receipt of the draft certificate of correction and payment of the certificate of correction fee is acknowledged.

The renewed petition filed March 25, 2021, was accompanied by an adequate explanation that the delay was unintentional.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, accompanies this decision on petition.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being forwarded to the Certificates of Correction Branch for issuance of the requested certificate of correction.

Questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt


cf: 	Troutman Pepper Hamilton Sanders LLP
	Suite 300, Union Trust Building
	501 Grant St.
	Pittsburgh PA 15219-4429